Case 2:18-cv-08420-RGK-PJW Document 26 Filed 05/04/19 Page 1 of 5 Page ID #:207



    1   Thomas H. Bienert, Jr., CA State Bar No. 135311
        Whitney Z. Bernstein, CA State Bar No. 304917
    2   BIENERT, MILLER & KATZMAN, PLC
        903 Calle Amanecer, Suite 350
    3   San Clemente, California 92673
        Telephone: (949) 369-3700
    4   Facsimile: (949) 369-3701
        Email:     tbienert@bmkattorneys.com
    5              wbernstein@bmkattorneys.com
    6   Attorneys for Claimant
        JAMES LARKIN
    7
    8                        UNITED STATES DISTRICT COURT
    9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10    United States of America,                   Case No. 2:18-cv-08420-RGK (PJW)
  11                       Plaintiff,
                                                    Hon. R. Gary Klausner
  12          v.
  13    $1,546,076.35 In Bank Funds Seized From     NOTICE OF UNOPPOSED
        Republic Bank Of Arizona Account ‘1889;     MOTION AND FIRST
  14
        $1,001,731.18 In Bank Funds Seized From     UNOPPOSED MOTION
  15    Republic Bank Of Arizona Account ‘2592;     REGARDING TIMING OF
        $206,156.00 In Bank Funds Seized From       CLAIM FILINGS
  16
        Republic Bank Of Arizona Account ‘1938;
  17    $501,248.14 In Bank Funds Seized From
        Republic Bank Of Arizona Account ‘8103;
  18
        $251,436.00 In Bank Funds Seized From
  19    Republic Bank Of Arizona Account ‘8162;
        Any And All Funds Seized From Republic
  20    Bank Of Arizona Account ‘8189;
  21    $621,832.06 In U.S. Currency Seized From
        Perkins Coie Trust Company Account
  22    ‘0012; $9,882,828.72 In Investment Funds
  23    Seized From Perkins Coie Trust Company;
        $34,149,280 In Investment Funds Seized
  24    From Acacia Conservation Fund Lp;
  25    $278.73 In Bank Funds Seized From Bank
        Of America Account ‘8225; And $1,038.42
  26    In Bank Funds Seized From Bank Of
  27    America Account ‘7054,
  28                       Defendant.



              FIRST UNOPPOSED MOTION REGARDING TIMING OF CLAIM FILINGS
Case 2:18-cv-08420-RGK-PJW Document 26 Filed 05/04/19 Page 2 of 5 Page ID #:208



    1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2         PLEASE TAKE NOTICE that Claimant James Larkin, on behalf of himself
    3   and all potential claimants, hereby moves the Court for an order extending the time to
    4   file claims to the defendant assets to July 1, 2019. Counsel for the claimants in this
    5   and the related cases conferred with the government on May 2, 2019. The government
    6   stated that it does not oppose this Motion.
    7                                                 Respectfully submitted,
    8
        Dated: May 4, 2019                            s/ Whitney Z. Bernstein
    9
                                                      Whitney Z. Bernstein
  10                                                  Counsel for Claimant James Larkin
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                                             2
              FIRST UNOPPOSED MOTION REGARDING TIMING OF CLAIM FILINGS
Case 2:18-cv-08420-RGK-PJW Document 26 Filed 05/04/19 Page 3 of 5 Page ID #:209



    1          Claimant James Larkin hereby submits the instant First Unopposed Motion
    2   Regarding Timing of Claim Filings.
    3          On November 1, 2018, this Court granted the government’s application to stay
    4   this case pending the conclusion of a criminal case in the District of Arizona (Case
    5   No. 18-CR-00422-PHX-SMB). See Doc. No. 15. The Court’s issuance of a stay is
    6   currently on appeal before the Ninth Circuit Court of Appeals, with oral argument set
    7   for July 9, 2019 (Case No. 18-56455).
    8          Any and all potentials claimants were to file claims to the defendant assets by
    9   April 30, 2019. Doc. No. 18. On April 1, 2019, since the cases were still stayed,
  10    counsel for potential claimants began negotiating with the government, through
  11    Assistant U.S. Attorney John J. Kucera, for additional time in which to file claims. The
  12    government accordingly filed an unopposed, ex parte application for an extension of
  13    time to file claims. Doc. No. 23. On May 2, 2019, this Court denied the application.
  14    Doc. No. 24.
  15           In light of the Court’s denial of the government’s unopposed, ex parte
  16    applications, and to prevent prejudicing any and all potential claimants’ due process
  17    rights, claimants respectfully request that any and all potential claimants will file claims
  18    to the defendant assets within 60 days (on or before July 1, 2019). This is necessary to
  19    allow the parties sufficient time to identify all potential claimants and draft claims to
  20    complicated assets, given the parties’ month-long negotiations with the government
  21    regarding the timing of potential claim filings and given pending litigation and briefing
  22    schedules in both the related Arizona criminal case and the appeal before the Ninth
  23    Circuit. As previously ordered by the Court, any answer or other responsive document
  24    to the complaint remains due 30 days after the stay is lifted. Doc. No. 18. Counsel
  25    for the government, Assistant U.S. Attorney John J. Kucera, has no objection to this
  26    schedule. Counsel for all known potential claimants (a complete list of opposing
  27    counsel and their contact information is attached as Exhibit A) join in this request.
  28

                                                                                                   3
               FIRST UNOPPOSED MOTION REGARDING TIMING OF CLAIM FILINGS
Case 2:18-cv-08420-RGK-PJW Document 26 Filed 05/04/19 Page 4 of 5 Page ID #:210



    1                                           Respectfully submitted,
    2
        Dated: May 4, 2019                      s/ Whitney Z. Bernstein
    3
                                                Whitney Z. Bernstein
    4                                           Counsel for Claimant James Larkin
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                                    4
             FIRST UNOPPOSED MOTION REGARDING TIMING OF CLAIM FILINGS
     Case 2:18-cv-08420-RGK-PJW Document 26 Filed 05/04/19 Page 5 of 5 Page ID #:211



                                      CERTIFICATE OF SERVICE
 1
 2
 3
        I declare that I am a citizen of the United States and I am a resident and employed in
 4      Orange County, California; that my business address is 903 Calle Amanecer, Suite 350,
        San Clemente, California 92673; that I am over the age of 18 and not a party to the
 5
        above-entitled action.
 6
 7       I am employed by a member of the United States District Court, and at whose direction
         I caused service of the following documents on May 4, 2019 on all interested parties in
 8
         this action as follows: (1) NOTICE OF UNOPPOSED MOTION AND FIRST
 9       UNOPPOSED MOTION REGARDING TIMING OF CLAIM FILINGS
         (2) ATTACHMENT A (3) PROPOSED ORDER
10
11
12
         [X] BY ELECTRONIC TRANSMISSION:by electronically filing the foregoing with the
13       Clerk of the District Court using its CM/ECF System pursuant to the Electronic Case Filing provision
         of the United States District Court General Order and the E-Government Act of 2002, which
14       electronically notifies said parties in this case. See Attached Service List
15
16
17
             I declare under penalty of perjury under the laws of the United States of
18           America that the foregoing is true and correct.
19
20
21
22                               Executed on May 4, 2018, at San Clemente, California.

23
24
                                                                        /s Toni Thomas
25                                                                      Toni Thomas
                                                                        TToni Thoms6-1
26
27
28


                                            CERTIFICATE OF SERVICE
